Hill, C. J.
1. A corporation engaged in the manufacture of lumber operated an engine and flat cars in connection with its business, for the pui'pose of hauling timber and transporting its employees to and from their places of work. Held: (a) The lumber company was not a carrier of passengers; and its employees, while being transported, were not passengers, (b) The relation of master and servant existed between the company and its employees while the latter were being transported to and from their places of work; and the company was charged with the duty of exercising ordinary care in furnishing eqrs and appliances in a reasonably safe condition, Moore v. Dublin Cotton Mills, 127 Ga. 609 (56 S. E. 839, 10 L. R. A. (N. S.) 772).
2. Where the safety of the servant is put in jeopardy by the negligence of the master, and, in attempting to escape the apparently imminent danger, the servant is injured, it is no defense to the master that the servant misjudged the danger; provided the facts were sufficient upon which to base a reasonable fear that the danger was impending. Macon & Western R. Co. v. Winn, 26 Ga. 255; Smith v. Wrightsville R. Co., 83 Ga. 674 (10 S. E. 361) ; Simmons v. East Tennessee Ry. Co., 92 Ga. 660 (18 S. E. 999), and cit.
3. The' allegations of negligence were proved as laid in the petition, and presented questions for the determination of the jury, and it was error to grant a nonsuit. Adams v. Haigler, 2 Ga. App. 103 (58 S. E. 330) ; Corcoran v. Merchants & Miners Trans. Co., 1 Ga. App. 743 (57 S. E. 962); Southern Bauxite Mining and Mfg. Co. v. Fuller, 116 Ga. 695 (43 S. E. 64). Judgment reversed.